Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 2, 8 and 14 have been canceled.  Claims 1, 7 and 13 have been amended.  Claims 1, 3-7, 9-13 and 15-18 are pending.

Response to Arguments
2.	Applicant’s arguments, see remarks, filed on 6/21/2021, with respect to amended claims have been fully considered and are persuasive.  The rejection of the claim rejection under U.S.C. 103 has been withdrawn. 

	Allowable Subject Matter
3.	Claims 1, 3-7, 9-13 and 15-18 are allowed.
 	The following is an examiner’s statement of reasons for allowance:
 	Applicant’s amendment and remarks make clear the patentability of the claimed invention and the record of the prosecution is clear.  The cited prior art and the art of record neither anticipated nor make obvious of the claims recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843.  The examiner can normally be reached on 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONGOC TRAN/Primary Examiner, Art Unit 2434